DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement between Group I, claims 1-17 and Group II, claims 18-20, as set forth in the Office action mailed on 8/4/2021, has been reconsidered in view of the allowability of claims to the elected invention. The restriction requirement is hereby withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of independent claim 1 is the inclusion of the specific limitations of “a power supplier arranged on an outer portion of the pop-up device, the power supplier being configured to supply electric power to the gas sensor; and a connection controller configured to control a connection state of the connection controller, so as to block supply of the electric power to the gas sensor when the pop-up device is in the inserted state, and to supply the electric power to the gas sensor when the pop-up device is in the pop-up state, wherein the connection controller comprises one or more terminals formed on the pop-up device, and the one or more terminals move together with the pop- up device when the pop-up device moves”, in combination of with all other recited associated elements in an electronic device.
The primary reasons for allowance of independent claim 14 is the inclusion of the specific limitations of “a power supplier configured to supply electric power to the gas sensor; a clock generator configured to generate a clock signal that is used in a gas sensing operation of the gas sensor; a first conductive line electrically connected to the power supplier; and a second conductive line electrically connected to the clock generator, wherein connections between the first conductive line and the second conductive line, and the plurality of first terminals of the pop-up device, are disconnected when the pop-up device is in the inserted state, and the first conductive line and the second conductive line are physically connected to the plurality of first terminals when the pop-up device is in the pop- up state”, in combination of with all other recited associated elements in an electronic device.
The primary reasons for allowance of independent claim 18 is the inclusion of the specific limitations of “determining whether the pop-up device is in the pop-up state or the inserted state; in response to determining that the pop-up device is in the pop-up state, supplying electric power and a clock signal to the gas sensor mounted in the pop-up device from a circuit arranged on the outer portion of the pop-up device, and outputting sensing information indicating a gas sensing result to the circuit on the outer portion of the pop-up device; and in response to determining that the pop-up device is in the inserted state, blocking supply of the electric power and the clock signal to the gas sensor mounted in the pop-up device”, in combination of with all other recited associated elements in a method of operating an electronic device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/           Primary Examiner, Art Unit 2861